            Case 6:20-cv-01083-ADA Document 20 Filed 02/08/21 Page 1 of 4

                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION
WSOU INVESTMENTS, LLC D/B/A BRAZOS
LICENSING AND DEVELOPMENT
vs.                                                 Case No.: 6:20-cv-1083-ADA
ARISTA NETWORKS, INC.


                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Amit Makker                                              , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent Arista Networks, Inc.                             in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               Latham & Watkins LLP                                     with offices at:

               Mailing address: 505 Montgomery Street, Suite 2000

               City, State, Zip Code: San Francisco, CA, 94111

               Telephone: 415-391-0600                      Facsimile: 415-395-8095


       2.      Since    2011                                  , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of California                   .

               Applicant's bar license number is 280747                                                 .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
               See Attachment A
     Case 6:20-cv-01083-ADA Document 20 Filed 02/08/21 Page 2 of 4

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):

       N/A




5.    I      have         have not previously applied to Appear Pro Hac Vice in this district

      court in Case[s]:

      Number: See Attachment A             on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:
       N/A




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):

       N/A




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
               Case 6:20-cv-01083-ADA Document 20 Filed 02/08/21 Page 3 of 4

          9.     Applicant will file an Application for Admission to Practice before the United States

                 District Court for the Western District of Texas, if so requested; or Applicant has

                 co-counsel in this case who is admitted to practice before the United States District

                 Court for the Western District of Texas.

                 Co-counsel: Paige A. Amstutz
                                                           303 Colorado Street, Suite 2400
                 Mailing address: Scott Douglass & McConnico,

                 City, State, Zip Code: Austin,TX 78701

                 Telephone: 512-495-6300


          Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of
Amit Makker                               to the Western District of Texas pro hac vice for this case only.


                                                        Respectfully submitted,

                                                        Amit Makker
                                                        [printed name of Applicant]


                                                        [signature of Applicant]


                                     CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of the Court on this the 8th day of February, 2021.


                                                         Amit Makker
                                                        [printed name of Applicant]


                                                        [signature of Applicant]
        Case 6:20-cv-01083-ADA Document 20 Filed 02/08/21 Page 4 of 4




                                        Amit Makker
                       Admitted to practice before the following Courts

                     Court                                          Admitted
Northern District of California                                     3/3/2014
Court of Appeals for the Fed. Circuit                              11/20/2017
Eastern District of Texas                                           8/8/2016
Southern District of California                                     11/1/2019



                                        Amit Makker
        Previously applied to appear pro hac vice in this district in the following cases

                  Case No.                                     Date of Application
6:20-cv-749-ADA                                                    11/5/2020
1:20-cv-583-ADA                                                    10/20/2020
6:19-cv-495-ADA                                                    10/16/2019
6:19-cv-500-ADA                                                    10/16/2019
6:19-cv-501-ADA                                                    10/16/2019
6:19-cv-498-ADA                                                    10/16/2019
6:19-cv-499-ADA                                                    10/16/2019
6:19-cv-497-ADA                                                    10/16/2019
6:19-cv-490-ADA                                                    10/16/2019
6:19-cv-493-ADA                                                    10/16/2019
